DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-6, 7-12, the present invention is direct to an inspection system: Independent claims 1, 7 identify the uniquely distinct features of " wherein the wafer map drawing application displays the inspection results and/or the self-diagnosis results at display portions for the DUTs on the wafer map in a stepwise manner, and the display portions for the DUTs on the wafer map are respectively linked to correspond to the LSIs mounted on the tester module boards."
As to claims 13-17, the present invention is direct to a wafer map display method used in an inspection system: Independent claim 13 identifies the uniquely distinct features of " displaying the inspection results and/or the self-diagnosis results at display portions for the DUTs on the wafer map in a stepwise manner in drawing the wafer map to be displayed on the display unit, wherein the display portions for the DUTs are respectively linked to correspond to the LSIs mounted on the tester module boards."





The other claims depend on independent claims 1, 7, 13 are allowed as the same reasons above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	1/16/2021